Citation Nr: 0403237	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  95-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a 
right ankle fracture.

3.  Entitlement to service connection for headaches, to 
include as due to an in-service anthrax inoculation.

4.  Entitlement to service connection for hypertension, to 
include as due to an in-service anthrax inoculation.

5.  Entitlement to service connection for multiple joint 
pain, to include as due to an in-service anthrax inoculation.

6.  Entitlement to service connection for ear infections, to 
include as due to an in-service anthrax inoculation.

7.  Entitlement to service connection for sexual dysfunction, 
to include as due to an in-service anthrax inoculation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from June to 
October in 1971 and during January 1991.  He also had 
unverified service with the National Guard and the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana and a February 1997 rating decision 
issued by the Chicago, Illinois VARO.

The Board remanded this case back to the RO for additional 
development in December 2000 and June 2003.  In the latter 
remand, the Board requested that the veteran be afforded a VA 
Travel Board or Videoconference hearing.  In a July 2003 
statement, however, the veteran notified the RO that he would 
not be attend such a hearing on account of his back 
disability.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's low back disorder is etiologically related 
to service.

3.  The veteran's residuals of a right ankle fracture are 
etiologically related to service.

4.  The veteran's headaches are etiologically related to 
service.

5.  The veteran's hypertension is etiologically related to 
service.

6.  The veteran's multiple joint pain has not been shown to 
be etiologically related to service, including an in-service 
anthrax inoculation.

7.  The veteran's ear infections have not been shown to be 
etiologically related to service, including an in-service 
anthrax inoculation.

8.  The veteran's claimed sexual dysfunction has not been 
shown to be etiologically related to service, including an 
in-service anthrax inoculation.




CONCLUSIONS OF LAW

1.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).

2.  Residuals of a right ankle fracture were aggravated 
during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 
3.307, 3.309 (2003).

3.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).

4.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

5.  Multiple joint pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

6.  Ear infections were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).

7.  Sexual dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Notably, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date, and the RO has afforded the 
veteran a VA examination addressing the nature and etiology 
of each of his claimed disorders.  

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence in a letter from March 2001 
and in a January 2003 Supplemental Statement of the Case.  
See 38 U.S.C.A. § 5103.  By these issuances, the veteran has 
been provided with the revised provisions of 38 C.F.R. 
§ 3.159 and a description of the relative duties of VA and 
the veteran in obtaining relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Moreover, by the 
Supplemental Statement of the Case issued in January 2003, 
the RO has, in effect, readjudicated the veteran's claims 
following adequate notification of the VCAA provisions and 
their application to the case at hand.


II.  Laws and regulations governing service connection claims

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, neurological 
disorders, and cardiovascular diseases, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Finally, 38 C.F.R., Part 3, contains special presumptions for 
service connection in such situations as radiation exposure, 
mustard gas exposure, herbicide exposure, and Southwest Asia 
service.  No such provisions exist in cases of anthrax 
inoculations, however.  Accordingly, all of the veteran's 
claims will be considered solely as direct service connection 
claims.

III.  Low back disorder, residuals of a right ankle fracture, 
headaches, and hypertension

Following his second verified period of active duty service, 
the veteran was first treated for low back pain "of at least 
one year's duration" during a VA hospitalization in February 
1992.  In March and April of 1992, the veteran was seen for 
complaints of low back pain for one year, following a falling 
accident during Operation Desert Storm.  Radiological studies 
revealed narrowing of the L2-L3 disc space, with sclerotic 
and hypertrophic changes; near-complete sacralization of L5; 
and narrowing of the L5-S1 disc space.  During a December 
1993 VA examination, the veteran indicated that he had 
suffered from low back pain since January 15, 1991.  A 
private February 1993 examination report contains a diagnosis 
of low back pain, with a low back injury in January 1991.  
During his September 2002 VA examination, the veteran 
reported low back pain since stepping in a pothole in January 
1991.  The examiner, who reviewed the veteran's claims file, 
diagnosed chronic degenerative disc disease and arthritis of 
the lumbosacral spine, with radiculopathy, and opined that 
"it is more likely than not" that this condition was 
"aggravated beyond its natural progression" by the 1991 
injury.

Military records from June 1983 indicate that the veteran was 
treated for medial right ankle sprain and that he sustained 
an old fracture of the ankle one year earlier. He was also 
treated for ankle pain and weakness in July 1985.  A March 
1994 VA orthopedic examination, with x-rays, revealed 
degenerative arthritis of the right ankle.  During his 
September 2002 VA examination, the veteran reported he 
twisted his right ankle as a result of stepping in a pothole 
in January 1991.  The examiner diagnosed a fracture of the 
right ankle and, based on a review of the veteran's claims 
file, opined that it was "at least as likely as not" that 
this condition was aggravated beyond its natural progression 
by the January 1991 injury.

The veteran's military records indicate complaints of 
headaches in August 1980.  A May 1994 VA treatment record 
contains a provisional diagnosis of migraine.  A VA treatment 
record from March 2001 contains an assessment of daily 
headaches for 10 years, unlikely to be migraine in nature.  
The examiner who conducted the veteran's September 2002 VA 
examination diagnosed chronic muscle contraction headaches 
"at least as likely as not" related to in-service 
headaches, though "less likely than not" related to an 
anthrax vaccination.  As indicated above, this opinion was 
based on review of the veteran's claims file.

A military record from August 1980 contains a diagnosis of 
mild hypertension, with blood pressure of 130/94.  
Hypertension was also noted in a February 1996 VA treatment 
record.  The report of the veteran's September 2002 VA 
examination contains a diagnosis of hypertension "related to 
the elevated readings found in the military and not an 
established complication of anthrax vaccination."  Again, 
this opinion was based on review of the veteran's claims 
file.

In summary, and after resolving all doubt in the veteran's 
favor under 38 U.S.C.A. § 5107(b), the Board has determined 
that the September 2002 VA examination report supports the 
conclusion that the veteran's current low back disorder, 
residuals of a right ankle fracture, headaches, and 
hypertension are etiologically related to service.  While not 
all of these disorders are noted in records from the 
veteran's periods of verified active duty service, there is 
no evidence of record directly contradicting the September 
2002 examination findings.  Therefore, service connection is 
warranted for a low back disorder, residuals of a right ankle 
fracture, headaches, and hypertension, and these claims are 
accordingly granted in full.


IV.  Multiple joint pain, ear infections, and sexual 
dysfunction

The veteran was first seen at a VA medical center for 
complaints of multiple joint pain in December 1994.  An 
assessment of rheumatoid arthritis was rendered in October 
1995.  The report of a December 1995 VA orthopedic 
examination contains diagnoses of left olecrannon bursitis; a 
history of intermittent knee pain, with x-ray evidence of 
osteoarthritis at left femoral patellar articulation; and a 
history of multiple other joint pains without residual 
disability.  In a May 1996 addendum, the examiner who 
conducted this examination opined that the veteran's 
arthritis was not caused or exacerbated by anthrax 
inoculation.  During his September 2002 VA examination, the 
veteran reported arthralgias that began in March 1991.  The 
examiner reviewed the claims file and found that the 
veteran's reported joint problems, affecting the wrists, 
hands, and elbows, were "not at least as likely as not" 
related to an anthrax vaccination in service.  

A service medical record from August 1980 indicates 
complaints of ringing in the ears.  VA treatment records from 
May 1996 reflect treatment for a right earache, and an 
impression of right otitis media and externa was rendered.  
In July 2002, the veteran was seen with complaints of 
intermittent aural fullness, tinnitus, and fluctuating 
hearing loss.  The veteran's September 2002 VA examination 
revealed recurrent otitis media, but the examiner opined 
that, based on a claims file review, this disorder was "less 
likely than not" related to an anthrax vaccination, as 
otitis media was not an established complication of such 
vaccinations.

The veteran first complained of sexual dysfunction in his 
January 1997 application.  During his September 2002 VA 
examination, the veteran stated that he had a sudden onset of 
erectile dysfunction in March 1991.  The examiner diagnosed 
erectile dysfunction but opined that this was not an 
established complication of anthrax vaccination and, 
accordingly, was "unlikely to be related to the military 
vaccination."  As noted above, this opinion was based on a 
claims file review.

Overall, there is no evidence of treatment for multiple joint 
pain, ear infections, or sexual dysfunction during the 
veteran's periods of verified active duty service, and there 
is no evidence suggesting a causal link between such 
disorders and service.  Also, the September 2002 VA 
examination report indicates that these disorders are in no 
way related to an in-service anthrax inoculation.  

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as indicated in multiple lay 
statements.  However, the veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
multiple joint pain, ear infections, and sexual dysfunction, 
all to include as due to an in-service anthrax inoculation, 
and these claims must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

The claim of entitlement to service connection for a low back 
disorder is granted.

The claim of entitlement to service connection for residuals 
of a right ankle fracture is granted.

The claim of entitlement to service connection for headaches 
is granted.

The claim of entitlement to service connection for 
hypertension is granted.

The claim of entitlement to service connection for multiple 
joint pain, to include as due to an in-service anthrax 
inoculation, is denied.

The claim of entitlement to service connection for ear 
infections, to include as due to an in-service anthrax 
inoculation, is denied.

The claim of entitlement to service connection for sexual 
dysfunction, to include as due to an in-service anthrax 
inoculation, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



